Statement op the Case.
The opinion of the court was delivered by
Nigholls, O. J.
The tax collector of the First District of the city *89of New Orleans served a rule upon the defendants to show cause why the license which they had paid to the State for doing business for the years 1897, 1898, 1899 and 1900, as commission merchants, should not he increased each of those years by the sum of eighty-seven dollars and fifty cents, and why they should not pay interest and penalties on those sums. The defendants called in question, on numerous grounds, the right of the tax collector to make such a demand. These objections were overruled and the court made the rule absolute, and gave judgment accordingly. The amount involved is below our ordinary appellate jurisdiction and the ease is not one coming before us as one involving the constitutionality of a tax or license.
There was no issue raised in the lower court as to the legality or constitutionality of the license itself. Defendants do not contest its legality. What was at issue was, first a matter of fact, whether the defendants in making returns of their business for past years, had returned as large an amount for each year as they should have done.
2nd. — Assuming that they should have made returns for a larger amount than they did, whether the tax collector had. “authority to sue” them to recover the amounts. Neither of these questions involve the legality of the tax (Rock vs. Tax Collector, 52 Ann. 825). We are compelled to dismiss this appeal for want of jurisdiction ratione maieriae.
The appeal is dismissed.
Rehearing refused.